As I cannot agree with the majority, I must dissent. R.C.2151.85(A)(4)(a) and (b) require that the complaint allege either, or both, of the following:
"(a) That the complainant is sufficiently mature and well enough informed to intelligently decide whether to have an abortion without the notification of her parents, guardian, or custodian;
"(b) That one or both of her parents, her guardian, or her custodian was engaged in a pattern of physical, sexual, or emotional abuse against her, or that the notification of her parents, guardian, or custodian otherwise is not in her best interest."
R.C. 2151.85(C)(1) requires that if the complainant makes only the allegation contained in the first instance and, if the court does not make the appropriate finding, it shall dismiss the complaint. That is precisely what happened here. As the trial court did not abuse its discretion on that issue, it should be affirmed.
While the majority takes issue with the trial court's not considering the applicability of R.C. 2151.85(A)(4)(b), the trial court was not required to do so, as that was not an allegation in the complaint. The fact that some testimony came out at hearing does not cure that defect. At best, if this court considers that evidence to have been taken and the trial court not to have considered it appropriately, it should remand to the trial court for the trial court to make a determination as to whether or not the minor's credibility was sufficient for a finding to that extent to have been made by clear and convincing evidence. *Page 438 
This decision transcends issues of philosophy as it relates to abortion. It deals with statutory construction. The statute must be complied with. I respectfully dissent.